Citation Nr: 1512300	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  12-33 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for gastroesophageal reflux disease, claimed as abdominal pain and flatulence. 

(The matters of entitlement to an extraschedular evaluation for low back strain with degenerative changes, currently evaluated as 40 percent disabling, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, will be the subject of a separately issued Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to August 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in April 2011 by the Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction of the Veteran's appeal was subsequently transferred to the Regional Office (RO) in Wichita, Kansas and then to the RO in Chicago, Illinois.


REMAND

A review of the record reveals that further development on the matter of entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD), claimed as abdominal pain and flatulence, is warranted.

The Veteran last had a VA examination to fully evaluate his service-connected GERD in November 2012.  The main physical examination finding at that time was reflux.  During his July 2014 Board hearing, the Veteran reported increased symptomatology of his service-connected digestive disability, including dysphagia, regurgitation, and shoulder pain.  As such, the Board finds that a remand is warranted in order to afford the Veteran a thorough and contemporaneous VA medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).  

Evidence of record further reflects that the Veteran has received VA medical treatment for his service-connected GERD from VA Medical Centers (VAMC) in Wichita, Kansas, and Chicago, Illinois.  The Veteran reported that he sought and received cursory treatment for his service-connected GERD at the Chicago VAMC in the last 30 days during his July 2014 Board hearing.  As evidence of record only includes treatment records dated from April 1997 to January 2014 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Regardless of his response, the RO must obtain all outstanding records relevant to the claim being remanded, to include VA treatment records from the Wichita VAMC dated from September 1995 to April 1997 and from the Chicago VAMC dated from January 2014 to the present.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a comprehensive VA esophageal conditions examination, to determine the current severity of his service-connected GERD.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.  The examiner must state whether the Veteran's GERD residuals are manifested by any of the following:  persistently recurrent epigastric distress with dysphagia; pyrosis; regurgitation, accompanied by substernal or arm or shoulder pain; pain; vomiting; material weight loss; or hematemesis or melena with moderate anemia.  The examiner must also note whether the Veteran's service-connected GERD is productive of considerable or severe impairment of health.

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the April 2014 supplemental statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

